Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1 and 16 are independent.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komogortsev, Oleg V. (US-20170364732-A1, hereinafter simply referred to as Oleg) in view of LEVINSHTEIN, ALEX (US-20180300589-A1, hereinafter simply referred to as Alex).

Regarding independent claim 1, Oleg teaches:
A wearable display system (See at least Oleg, ¶ [0016], FIGS. 1 – 3, 6, 7,  9 – 13 and 19, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…") comprising: an infrared light source (See at least Oleg, ¶ [0016, 0157], FIGS. 1 – 3, 6, 7,  9 – 13 and 19, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…") configured to illuminate an eye of a user (See at least Oleg, ¶ [0016, 0157], FIGS. 1 – 3, 6, 7,  9 – 13 and 19, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…"); an image capture device (See at least Oleg, ¶ [0360], FIG. 27, "…capture device 410…") configured to capture an eye image of the eye (See at least Oleg, ¶ [0016, 0157, 0360], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…eye movement capture device 410 may receive signals or data relating to eye movements sensed by sensor 418 of wearable device 412…"); non-transitory memory (See at least Oleg, ¶ [0170], "…memory…") configured to store the eye image (See at least Oleg, ¶ [0016, 0157, 0248, 0360], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Eye movement recordings are stored in memory as an eye movement database…", "…eye movement capture device 410 may receive signals or data relating to eye movements sensed by sensor 418 of wearable device 412…"); and a hardware processor (See at least Oleg, ¶ [0170], "…processor…") in communication with the non-transitory (See at least Oleg, ¶ [0170], "…all (and portions or all) of the above may be implemented by program instructions stored in a memory medium or carrier medium and executed by a processor…"), the hardware processor programmed to: access the eye image from the non-transitory memory (See at least Oleg, ¶ [0016, 0157, 0248, 0249, 0360], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…a system for biometric assessment of a user wearing an eye-tracking headgear system…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Eye movement recordings are stored in memory as an eye movement database…", "…The Feature Extraction module may generate feature templates for each record in the eye movement database…The eye movement signal is parsed to identify fixations and saccades using an eye movement classification algorithm, followed by micro-saccade and micro-fixation filters…", "…eye movement capture device 410 may receive signals or data relating to eye movements sensed by sensor 418 of wearable device 412…").
Oleg teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Oleg does not expressly disclose the concept of estimating an eye shape from the eye image using cascaded shape regression by iterating a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least the eye image and the eye shape determined for a previous stage of the plurality of stages, the eye shape comprising a pupil shape, an iris shape, or an eyelid shape; and perform a biometric application based at least in part on the eye shape.
Nevertheless, Alex teaches the concept of estimating an eye shape from the eye image using cascaded shape regression (e.g., cascade of regression forests in at least Alex, ¶ [0007]) by iterating a shape-indexed extraction function (e.g., The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T) in at least Alex ¶ [0042]) over a plurality of stages (e.g., A cascade of regression forests…(i.e., multiple regression trees) in Alex ¶ [0041]) (See at least Alex ¶ [0007, 0041, 0042], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…"), the shape-indexed extraction function being dependent on at least the eye image and the eye shape determined for a previous stage of the plurality of stages (See at least Alex ¶ [0007, 0041, 0042, 0043], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…", "…where r.sub.t is the t.sup.th regressor in the cascade estimating the shape update given the image I and the current shape estimate S.sup.t…"), the eye shape comprising a pupil shape, an iris shape, or an eyelid shape (See at least Alex ¶ [0007, 0032, 0041, 0042, 0043], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…Shape-based techniques make use of the circular or elliptical nature of the iris and pupil…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…", "…where r.sub.t is the t.sup.th regressor in the cascade estimating the shape update given the image I and the current shape estimate S.sup.t…"); and perform a biometric application based at least in part on the eye shape (See at least Alex ¶ [0007, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…Shape-based techniques make use of the circular or elliptical nature of the iris and pupil…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…", "…where r.sub.t is the t.sup.th regressor in the cascade estimating the shape update given the image I and the current shape estimate S.sup.t…", "…method 600 then utilizes the distribution of the known size of the irises, the distribution of the size of the eyes, the distribution of the distance between the eyes, and other probabilistic information about the facial elements to calibrate the pixel distances in images…Such measurements of physical distances may have application for any one or more of biometrics (not shown), creating custom personalized glasses that perfectly fit the face of a user (shown in FIG. 7) and estimating the size of the pupils (shown in FIG. 7)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of estimating an eye shape from the eye image using cascaded shape regression by iterating a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least the eye image and the eye shape determined for a previous stage of 

Regarding independent claim 16, Oleg teaches:
A method for training an eye shape calculation engine (See at least Oleg, ¶ [0003, 0053, 0157, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…"), the method comprising: under control of a hardware processor (See at least Oleg, ¶ [0170], "…processor…"): receiving a set of annotated training eye images (See at least Oleg, ¶ [0003, 0053, 0157, 0267, 0360], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…", "…eye movement capture device 410 may receive signals or data relating to eye movements sensed by sensor 418 of wearable device 412…"), wherein each image in the set is labeled with an eye shape (See at least Oleg, ¶ [0003, 0053, 0157, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…").
Oleg teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Oleg does not expressly disclose the concept of using a machine learning technique applied to the set of annotated training eye images to learn a regression function and a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least an unlabeled eye image and an eye shape determined for a previous stage of the plurality of stages, where the regression function and the shape-indexed extraction function learn to recognize the eye shape.
Nevertheless, Alex teaches the concept of using a machine learning technique (e.g., cascade of regression forests in at least Alex, ¶ [0007]) applied to the set of annotated training eye images to learn a regression function (e.g., cascade of regression forests in at least Alex, ¶ [0007]) and a shape-indexed extraction function (e.g., The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T) over a plurality of stages (e.g., A cascade of regression forests…(i.e., multiple regression trees) in Alex ¶ [0041]) (See at least Alex ¶ [0007, 0041, 0042], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…"), the shape-indexed extraction function being dependent on at least an unlabeled eye image and an eye shape determined for a previous stage of the plurality of stages (See at least Alex ¶ [0007, 0032, 0041, 0042, 0043], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…Shape-based techniques make use of the circular or elliptical nature of the iris and pupil…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…", "…where r.sub.t is the t.sup.th regressor in the cascade estimating the shape update given the image I and the current shape estimate S.sup.t…"), where the regression function and the shape-indexed extraction function learn to recognize the eye shape (See at least Alex ¶ [0007, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11, "…The cascade regression of forests (CRFE) may estimate the eye center localization of the pair of eyes jointly such that a shape S used by the CRFE comprises eye centers, the CRFE successively refining the shape S in respective levels of the cascade of regression forests, with each level in the cascade evaluating by a current regressor a respective current shape S as determined by a previous regressor in a previous level of the cascade of regression forests. A regression forest at each level of the cascade of regression forests may be defined in accordance with: extracted HoG (Histogram of oriented Gradients) features centered on each current eye center of current shape S…", "…Shape-based techniques make use of the circular or elliptical nature of the iris and pupil…", "…A cascade of regression forests means that every regressor in the cascade is a forest (i.e., multiple regression trees)…each forest is a cascade of regression trees…", "…The shape is represented by a vector S=(x.sub.R.sup.T, x.sub.L.sup.T)…the shape is refined using a cascade of regression forests…", "…where r.sub.t is the t.sup.th regressor in the cascade estimating the shape update given the image I and the current shape estimate S.sup.t…", "…method 600 then utilizes the distribution of the known size of the irises, the distribution of the size of the eyes, the distribution of the distance between the eyes, and other probabilistic information about the facial elements to calibrate the pixel distances in images…Such measurements of physical distances may have application for any one or more of biometrics (not shown), creating custom personalized glasses that perfectly fit the face of a user (shown in FIG. 7) and estimating the size of the pupils (shown in FIG. 7)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a machine learning technique applied to the set of annotated training eye images to learn a regression function and a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least an unlabeled eye image and an eye shape determined for a previous stage of the plurality of stages, where the regression 

Regarding dependent claim 2, Oleg modified by Alex above teaches:
wherein the hardware processor is further programmed to determine an eye feature based at least in part on the eye shape (See at least Oleg, ¶ [0003, 0053, 0059, 0157, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11), wherein the eye feature comprises at least one of a glint from the infrared light source, a blood vessel, an iris feature, or a center of the pupil (See at least Oleg, ¶ [0003, 0053, 0059, 0157, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 3, Oleg modified by Alex above teaches:
wherein the biometric application comprises determination of eye gaze (See at least Oleg, ¶ [0003, 0053, 0059, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 4, Oleg modified by Alex above teaches:
wherein the eye shape comprises the iris shape (See at least Oleg, ¶ [0003, 0053, 0059, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11), and the hardware processor is programmed to search for glints from the infrared light source that are within the iris shape (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0055, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 5, Oleg modified by Alex above teaches:
wherein the eye shape comprises the pupil shape and the eyelid shape (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11), and the hardware processor is programmed to identify a portion of the pupil that is occluded by the eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 6, Oleg modified by Alex above teaches:
wherein the hardware processor is programmed to determine a pupillary boundary based on the pupil shape without the portion of the pupil that is occluded by the eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 7, Oleg modified by Alex above teaches:
wherein the eye shape comprises the iris shape and the eyelid shape (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11), and the hardware processor is programmed to identify a portion of the iris that is occluded by the eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 8, Oleg modified by Alex above teaches:
wherein the hardware processor is programmed to determine a limbic boundary based on the iris shape without the portion of the iris that is occluded by the eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 9, Oleg modified by Alex above teaches:
wherein eye shape comprises the eyelid shape (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11), and the biometric application comprises determination of eye blink (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 10, Oleg modified by Alex above teaches:
wherein the hardware processor is programmed to reject or assign a lower weight to the eye image if a distance between an upper eyelid and a lower eyelid is less than a (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 11, Oleg modified by Alex above teaches:
wherein the eye shape comprises a boundary to a pupil, an iris, or an eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).


Regarding dependent claim 12, Oleg modified by Alex above teaches:
wherein the biometric application comprises biometric identification or biometric authentication (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 13, Oleg modified by Alex above teaches:
wherein the hardware processor is programmed to stop iterating the shape-indexed extraction function after a predetermined number of iterations or when the shape increment is smaller than a predetermined threshold (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 14, Oleg modified by Alex above teaches:
wherein the shape-indexed extraction function determines a shape increment (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 15, Oleg modified by Alex above teaches:
wherein the shape-indexed extraction function provides a comparison of eye image values between a pair of pixel locations (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267, 0336, 0337], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0028, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 17, Oleg modified by Alex above teaches:
wherein the eye shape comprises a shape of a pupil, a shape of an iris, or a shape of an eyelid (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267, 0336, 0337], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0028, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 18, Oleg modified by Alex above teaches:
wherein the regression function and the shape-indexed extraction function determine a shape increment (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267, 0336, 0337], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0028, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 19, Oleg modified by Alex above teaches:
wherein the shape-indexed extraction function provides a comparison of eye image values between a pair of pixel locations (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267, 0336, 0337], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0028, 0032, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).

Regarding dependent claim 20, Oleg modified by Alex above teaches:
wherein the comparison comprises a binary or Boolean value (See at least Oleg, ¶ [0003, 0053, 0059, 0130, 0157, 0193, 0196, 0235, 0267, 0336, 0337], FIGS. 1 – 3, 6, 7,  9 – 13, 19, 27 and 28, "…eye tracking employs an optical capturing device (e.g. an image sensor) for recording eye images in the infrared spectrum of light…A common technique in this category computes the relative positions of the corneal reflection and the pupil center…", "…At 104, acquired eye movement data may be used to analyze complex eye movements…", "…FIG. 2 illustrates one embodiment of authentication using OPC, CEM, iris, and periocular information. The OPC, CEM, iris, and periocular information may be captured by a single camera sensor…all modules may process the input in the form of raw eye position signal or eye images, perform feature extraction, generate biometric templates…Feature extraction 204 includes OPC feature extraction 211, CEM feature extraction 213, iris feature extraction 215, and periocular feature extraction 217. Processing of eye images includes iris module image pre-processing 231, periocular module image pre-processing 232, iris module template generation 233…", "…A comparatively high classification threshold of 70.degree.  per second may be employed to reduce the impact of trajectory noises at the beginning and the end of each saccade. Additional filtering may include discarding saccades with amplitudes of less than 4.degree./s, duration of less than 20 ms, and various trajectory artifacts that do not belong to normal saccades…", "…An array of IR lights in a form of Clover Electronics IR010 Infrared Illuminator together with two separate IR diodes placed on the body of the camera were employed for better eye tracking…", "…The eye tracking technology may be able to detect the direction of gaze with a precision of approximately 0.5.degree.  of the visual angle…", "…Difference in shapes (for example, scanpaths) as drawn by the eyes (i.e. spatial and temporal differences in the eye movement signatures) may be used…", "…blink events are added with characteristics that resemble human behavior and signal artifacts produced by the recording equipment prior and after blinks. The duration (p7) of each blink is randomly selected from the range 100-400 ms. Time interval between individual blinks is randomly selected in the 14-15 sec. temporal window. To simulate signal artifacts introduced by the eye tracking equipment prior and after the blink, the positional coordinates for the eye gaze samples immediately preceding and following a blink are set to the maximum allowed recording range (+30.degree.  in our setup)…", "…The random forest algorithm combines the match scores produced for individual metrics into a single match score on the interval [0, 1]. An ensemble of 50 regression trees is built on the genuine and imposter match score vectors of the training set…" Also, see at least Alex ¶ [0007, 0012, 0028, 0032, 0036, 0041, 0042, 0043, 0050, 0055, 0060, 0080, 0083], Eqn (2), FIGS. 1 – 3 and 5 – 11).























Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666